DETAILED ACTION
Applicant amendment received on July 19, 2021 has been fully considered and entered, but the arguments are moot in view of the new grounds of rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-5, 7-8, 10-13, 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over He al. (US Patent Application Publication no. 2021/0029378 in view of Sun et al. (US Patent Application Publication no. 2020/0213618), and further in view of Su et al. (US Patent Application Publication no. 2021/0266595).


It is noted that He is silent about wherein the first reference picture is a first picture order count (POC) distance from the current picture, the second reference picture is a second POC distance from the current picture.
However, Sun teaches coding using bidirectional optical flow wherein the first reference picture is a first picture order count (POC) distance from the current picture, the second reference picture is a second POC distance from the current picture (See Sun [0070]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying He’step of coding video data using bidirectional optical flow to incorporate Sun’s teachings wherein the first reference picture is a first picture order count (POC) distance from the current picture, the second reference picture is a second POC distance from the current picture.  The motivation for performing such a modification in He is to implement resolution change in a bitstream with regard to new coding tools.
It is also noted that although He discloses coding according to the video coding standard, the current block based on the prediction block for the current block (See He [0002] and [0080]), the combination of He and Sun is silent about wherein the first POC distance must be equal to the second POC distance to be used to determine the prediction block for the current block.
However, Su teaches coding video data wherein the first POC distance must be equal to the second POC distance to be used to determine the prediction block for the current block (See Su [0052]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the apparatus and method of video 

As per claim 8, most of the limitations of this claim have been noted in the above rejection of claims 1 and 17.  In addition the proposed combination of He, Sun and Su further teaches a memory to store video data (See He Fig. 1B, memory 130, 132 paragraphs [0039] and [0044]), and one or more processors implemented in circuitry (See He Fig. 1B, processor 118 and paragraph [0044]).

As per claim 21, most of the limitations of this claim have been noted in the above rejection of claims 1 and 17.  In addition the proposed combination of He, Sun and Su further teaches a computer readable storage medium having stored thereon instructions (See He [0044] or Su [0026]).

As per claims 3, 5, 10, and 13, most of the limitations of these claims have been noted in the above rejection of claims 1 and 8.  In addition, the combination of He, Sun and Su further teaches coding video data wherein coding the current block comprises encoding/decoding the current block (See Sun paragraphs [0017], [0066] and [0077]).

As per claims 4 and 11, most of the limitations of these claims have been noted in the above rejection of claims 1 and 8.  In addition, the combination of He, Sun and Su further teaches coding video data wherein coding the current block based on the prediction block comprises reconstructing samples of the current block by adding samples of the prediction block for the current block and corresponding residual data for the current block (See Sun paragraphs [0079).

As per claim 12, most of the limitations of this claim have been noted in the above rejection of claims 1 and 8.  In addition, the combination of He, Sun and Su further teaches a display configured to display decoded video data (See He Fig. 3, display displaying reconstructed video out 330 as taught in [0083]).

As per claim 15, most of the limitations of this claim have been noted in the above rejection of claims 1 and 8.  In addition, the combination of He, Sun and Su further teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (See He [0026] and [0047]).

As per claims 7, 16 and 20, most of the limitations of these claims have been noted in the above rejection of claims 5, 8 and 17.  In addition, the combination or He, Sun and Su further teaches coding video data wherein the method further comprises determining that one or more early termination conditions for BDOF are satisfied, wherein the early termination conditions includes the first POC distance being equal to the second POC distance, and using BDOF to determine the prediction block for the current block comprises, based on the one or more early termination conditions for BDOF being satisfied, using BDOF to determine the prediction block for the current block.
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the apparatus and method of video data of the combination of He and Sun to incorporate Su’s teachings wherein one or more early termination conditions for BDOF are satisfied, wherein the early termination conditions includes the first POC distance being equal to the second POC distance, and using BDOF to determine the prediction block for the current block comprises, based on the one or more early termination conditions for BDOF being satisfied, using BDOF to determine the prediction block for the current block.  The motivation for .

5.	Claims 1, 3-5, 8, 10-13, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over He al. (US Patent Application Publication no. 2021/0029378 in view of Sun et al. (US Patent Application Publication no. 2020/0213618), and further in view of Park et al. (US Patent Application Publication no. 2020/0314445).

Regarding claims 1 and 17, He discloses means for and method of coding video data comprising using bi-directional optical flow (BDOF) to determine (See He [0003], lines  1-3), based on a first reference picture and a second reference picture (See He [0003]), a prediction block for a current block of a current picture of the video data (See He [0084]).
It is noted that He is silent about wherein the first reference picture is a first picture order count (POC) distance from the current picture, the second reference picture is a second POC distance from the current picture.
However, Sun teaches coding using bidirectional optical flow wherein the first reference picture is a first picture order count (POC) distance from the current picture, the second reference picture is a second POC distance from the current picture (See Sun [0070]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying He’step of coding video data using bidirectional optical flow to incorporate Sun’s teachings wherein the first reference picture is a first picture order count (POC) distance from the current picture, the second reference picture is a second POC distance from the current picture.  The motivation for performing such a modification in He is to implement resolution change in a bitstream with regard to new coding tools.

However, Park teaches coding video data wherein the first POC distance must be equal to the second POC distance to be used to determine the prediction block for the current block (See Park [0399], [0400], [0450]-[0451]).
Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the apparatus and method of video data of the combination of He and Sun to incorporate Park’s teachings wherein the first POC distance must be equal to the second POC distance to be used to determine the prediction block for the current block.  The motivation for performing such a modification in the combination of He and Sun is to be able to select the best motion refinement for each sample in the predictors list.

As per claim 8, most of the limitations of this claim have been noted in the above rejection of claims 1 and 17.  In addition the proposed combination of He, Sun and Park further teaches a memory to store video data (See He Fig. 1B, memory 130, 132 paragraphs [0039] and [0044]), and one or more processors implemented in circuitry (See He Fig. 1B, processor 118 and paragraph [0044]).

As per claim 21, most of the limitations of this claim have been noted in the above rejection of claims 1 and 17.  In addition the proposed combination of He, Sun and Park further teaches a computer readable storage medium having stored thereon instructions (See He [0044]).



As per claims 4 and 11, most of the limitations of these claims have been noted in the above rejection of claims 1 and 8.  In addition, the combination of He, Sun and Park further teaches coding video data wherein coding the current block based on the prediction block comprises reconstructing samples of the current block by adding samples of the prediction block for the current block and corresponding residual data for the current block (See Sun paragraphs [0079).

As per claim 12, most of the limitations of this claim have been noted in the above rejection of claims 1 and 8.  In addition, the combination of He, Sun and Park further teaches a display configured to display decoded video data (See He Fig. 3, display displaying reconstructed video out 330 as taught in [0083]).

As per claim 15, most of the limitations of this claim have been noted in the above rejection of claims 1 and 8.  In addition, the combination of He, Sun and Park further teaches wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (See He [0026] and [0047]).

6.	Claims 2, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He al. (US Patent Application Publication no. 2021/0029378 in view of Sun et al. (US Patent Application Publication no. 2020/0213618) and Park et al. (US Patent Application Publication no. 2020/0314445) as applied to s 1, 8, 17 and 21 above, and further in view of Li et al. (US Patent Application Publication no. 2020/0351495).

Regarding claims 2, 9 and 18, most of the limitations of these claims have been noted in the above rejection of claims 1, 8 and 17.
	It is noted that the combination of He, Sun and Park is silent about coding video data wherein the first reference picture must be before the current picture in a display order and the second reference picture must be after the current picture in the display order for BDOF to be used to determine the prediction block for the current block.
	However, Li teaches coding video data wherein the first reference picture must be before the current picture in a display order and the second reference picture must be after the current picture in the display order for BDOF to be used to determine the prediction block for the current block (See Li [0074] and [0139]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the apparatus and method of video data of the combination of He, Sun and Park to incorporate Li’s teachings wherein the first reference picture must be before the current picture in a display order and the second reference picture must be after the current picture in the display order for BDOF to be used to determine the prediction block for the current block.  The motivation for performing such a modification in the combination of He, Sun and Su is to perform prediction of the block of the current picture by a combination of the first reference block and the second reference block.

7.	Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He al. (US Patent Application Publication no. 2021/0029378 in view of Sun et al. (US Patent Application Publication  as applied to claims 5, 13 and 17 above, and further in view of Kim et al. (US Patent Application Publication no. 2014/0376611).

Regarding claims 6, 14 and 19, most of the limitations of these claims have been noted in the above rejection of claims 5, 13 and 17.
	It is noted that the combination of He, Sun, Park is silent about coding video data wherein coding the current block based on the prediction block comprises reconstructing samples of the current block by adding samples of the prediction block for the current block and corresponding residual data for the current block.
	However, Kim teaches coding video data wherein coding the current block based on the prediction block comprises reconstructing samples of the current block by adding samples of the prediction block for the current block and corresponding residual data for the current block (See Kim [0091]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the apparatus and method of video data of the combination of He, Sun and Park to incorporate Kim’s teachings wherein coding the current block based on the prediction block comprises reconstructing samples of the current block by adding samples of the prediction block for the current block and corresponding residual data for the current block.  The motivation for performing such a modification is to facilitate entropy coding for better compression.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424